905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mamie PRATT, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendants-Appellees.
No. 89-1842.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 23, 1990.Decided May 3, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-88-3689-B)
William O. Goldstein, Baltimore, Md., for appellant.
Beverly Dennis, III, Chief Counsel, Charlotte Hardnett, Chief, Social Security Litigation Division, Lawrence J. Harder, Assistant Regional Counsel, Department of Health and Human Services, Philadelphia, Pa., Breckinridge L. Wilcox, United States Attorney, Larry D. Adams, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Mamie Pratt ("claimant") appeals from a decision of the district court affirming the Secretary of Health and Human Services' denial of her claim for social security disability benefits under 42 U.S.C. Sec. 405(g).  Upon review of the record, the opinion below, and the briefs of the parties, we find that the Secretary's ruling is supported by substantial evidence.   See Myers v. Califano, 611 F.2d 980 (4th Cir.1980).  Accordingly, the judgment of the district court is affirmed.  Pratt v. Sullivan, CA-88-3689-B (D.Md. Sept. 22, 1989).  We dispense with oral argument because the facts and contentions are adequately presented in the materials before the Court.


2
AFFIRMED.